DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a divisional application of application No. 16/209,276. 
Claim Status
Claims 1-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially fixed” in claim 1 is a relative term which renders the claim indefinite. The term “substantially fixed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 positively recites a “substantially fixed” cold source and “mobile” analyzer components as a limitation. The specification does not provide a standard for ascertaining the requisite difference between “substantially Fixed” and “mobile”. What’s applicant intent when claiming substantially fixed: Is the cold source loosely placed on a test bench without any securing meanness or the cold source is permanently secured to the ground or table using fasteners, such as clamp, bolt or screw. Thus, the breadth of the claim is unattainable. For examination purpose, “substantially fixed” is interpreted as the cold source is permanently secured by a fastener to a test bench or ground.
Claims 2-6 do not rectify the deficiency of claim 1 and thus  inherit the same grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Friebel, A. et al. hereinafter Friebel “A Compact Cold Helium Circulation System with.” (2014).
With respect to claim 1, Friebel discloses a variable temperature analytical instrument (A compact cold helium circulation system, See Abstract and Fig. 1) comprising:
a mobile analysis component (cold finger with temperature sensor, see Fig. 1; see Fig. 2 cold Finger for remote/mobile location); 
a substantially fixed component comprising a cold source (cryocooler with mounting plate, see Fig. 2); and 
an interface configured to couple the mobile component with the analysis component (see Fig. 2 for cold Helium transfer line).  
With respect to claim 2, Friebel discloses the variable temperature analytical instrument of claim 1 wherein the interfaces of analysis component and mobile component are thermally coupled (Fig. 1 shows the schematic of the GM cryocooler with cold helium circulation).  
With respect to claim 3, Friebel discloses the variable temperature analytical instrument of claim 1 wherein the interface comprises at least one fluid conduit (See at least Fig. 1 for Helium transfer line).  
With respect to claim 4, Friebel discloses the variable temperature analytical instrument of claim 1 wherein a pressure gradient is maintained between the mobile component and the analysis component (Fig. 1 shows the schematic of the GM cryocooler with cold helium circulation).  
With respect to claim 5, Friebel discloses the variable temperature analytical instrument of claim 1 wherein a temperature gradient is maintained between the mobile component and the analysis component (see Table 1 inlet temperature from the cryo cooler and outlet temperature of cold finger).   
With respect to claim 6, Friebel discloses the variable temperature analytical instrument of claim 1 wherein the interface defines conduits configured to convey electrical wiring (see Temperature sensor and heater connected to cold helium transfer line).  
Claims 7-21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Heiss et al. hereinafter Heiss( US 20160123537 A1).
With respect to claim 7, Friebel discloses a variable temperature analytical instrument(A closed cycle cryocooler system for cooling a sample includes …, see Abstract)  comprising: 
a cold source in thermal communication with an analysis component(Fig. 3 illustrates a cryocooler 10 coupled to cryostat 16); and 
at least one pressure barrier (counter flow heat exchanger 26, Fig. 3 ) defining a plurality of discrete masses maintained at different temperatures between the cold source and the analysis component (as illustrated in Fig. 3, the temperature of helium gas at the cryocooler and cryostat is different and separated by heat exchanger 26).  
With respect to claim 8, Friebel discloses the variable temperature analytical instrument of claim 7 wherein the pressure barrier (26) is defined by an interface (12) between the cold source (10) and the analysis component (16), the interface comprising at least two of the plurality of masses (flow of helium gas through the two tubes within  interface 12).  
With respect to claim 9, Friebel discloses the variable temperature analytical instrument of claim 8 wherein the at least two masses are maintained at temperatures higher than a conduit extending therethrough (the temperature of Helium gas at the cryocooler is higher than cryostat, see ¶¶0019-0020).  
With respect to claim 10, Friebel discloses the variable temperature analytical instrument of claim 7 wherein the pressure barrier is operatively associated with an analysis component (as illustrated in Fig. 3, heat exchanger 26 is coupled to cryostat 16 via stinger 14).   
With respect to claim 11, Friebel discloses the variable temperature analytical instrument of claim 7 wherein the pressure barrier is operatively associated with the cold source (as illustrated in Fig. 3, heat exchanger 26 is coupled to cryocooler).  
With respect to claim 12, Friebel discloses a variable temperature analytical instrument (A closed cycle cryocooler system for cooling a sample includes …, see Abstract) comprising:
a cold source in thermal communication with an analysis component (Fig. 3 illustrates a cryocooler 10 coupled to cryostat 16); and 
a plurality of discrete masses maintained at different temperatures about a single thermal communication (as illustrated in Fig. 3, the temperature of helium gas at the cryocooler and cryostat is different and separated by heat exchanger 26) between the cold source (10) and the analysis component (16).  
With respect to claim 13, Friebel discloses the variable temperature analytical instrument of claim 12 further comprising an interface (12) between the cold source (10) and the analysis component (16), at least some of the plurality of discrete masses being comprised by the interface (Helium gas from and to the cryocooler pass through interface 12).  
With respect to claim 14, Friebel discloses the variable temperature analytical instrument of claim 12 wherein the interface comprises a pressure barrier (counter flow heat exchanger 26).  
With respect to claim 15, Friebel discloses the variable temperature analytical instrument of claim 12 further comprising a conduit (12) in thermal communication with the analysis component (16) and a coupling assembly between the cold source and the analysis component (stinger assembly 14 ), the coupling assembly comprising at least some of the discrete masses (as illustrated at least in Fig. 3, Helium gas pass through stinger 14).   
With respect to claim 16, Friebel discloses a variable temperature analytical instrument (A closed cycle cryocooler system for cooling a sample includes …, see Abstract) comprising:
a cold source in fluid communication with at least one analysis component (Fig. 3 illustrates a crycooler 10 coupled to cryostat 16); 
a pump assembly (pump 32) operably coupled to the cold source (10) and the analysis component (16); 
at least a pair of conduits (flexible interface 12, Fig. 3) extending between the cold source (10) and the analysis component (16) ; and 
another conduit (see line 21 and 30) extending between the analysis component (16) and the pump assembly (32).  
With respect to claim 17, Friebel discloses the variable temperature analytical instrument of claim 16 wherein a pressure differential is maintained between an enclosure of the cold source and an enclosure of the analysis component (user controlling the pressure of the system, ¶0023; cold tip having a shield, ¶0026; The system may be configured such that the helium gas supply pressure can be manipulated higher or lower depending upon the heat load on the system and mode of operation, ¶0029).  
With respect to claim 18, Friebel discloses the variable temperature analytical instrument of claim 16 wherein discrete portions of the conduits are thermally coupled to one or more heat or additional cold sources of the instrument (The heat exchangers illustrated in FIGS. 3 and 6 are designed to preferably maximize the efficiency and performance of the system, ¶0028).  
With respect to claim 19, Friebel discloses the variable temperature analytical instrument of claim 18 wherein at least some of the heat or additional cold sources are associated with the cold source (Fig. 6 illustrates heat exchanger 22 within cryocooler 10).   
With respect to claim 20, Friebel discloses the variable temperature analytical instrument of claim 18 wherein at least some of the heat or additional cold sources are associated with the analysis component (counter flow heat exchanger 26, see Fig. 6).
With respect to claim 21, Friebel discloses the variable temperature analytical instrument of claim 18 wherein the heat or additional cold sources associated with the analysis component are associated with an exhaust for cryofluid of the analysis component (The low pressure cold gas then returns through a counter flow heat exchanger 26 in the flexible interface 12, ¶0020).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2855  

/JOHN FITZGERALD/            Primary Examiner, Art Unit 2855